Exhibit 10.1

Amended and Restated

 

PURE Bioscience

 

2007 Equity Incentive Plan

 

 





--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

Page

1.      ESTABLISHMENT, PURPOSE AND TERM OF PLAN.


1

        1.1     Establishment


1

        1.2     Purpose.


1

        1.3     Term of Plan


1

2.      DEFINITIONS AND CONSTRUCTION.


1

        2.1     Definitions


1

        2.2     Construction


7

3.      ADMINISTRATION.


7

        3.1     Administration by the Committee


7

        3.2     Authority of Officers


7

        3.3     Administration with Respect to Insiders


7

        3.4     Committee Complying with Section 162(m)


7

        3.5     Powers of the Committee


7

        3.6     Indemnification


9

        3.7     Arbitration


9

        3.8     Repricing Prohibited


9

4.     SHARES SUBJECT TO PLAN.


9

        4.1     Maximum Number of Shares Issuable


9

        4.2     Adjustments for Changes in Capital Structure


10

5.     ELIGIBILITY AND AWARD LIMITATIONS.


11

        5.1     Persons Eligible for Awards


11

        5.2     Participation


11

        5.3     Incentive Stock Option Limitations.


11

        5.4     Award Limits.


12

6.     TERMS AND CONDITIONS OF OPTIONS.


12

        6.1     Exercise Price


12

        6.2     Exercisability and Term of Options.


13

        6.3     Payment of Exercise Price.


13

        6.4     Effect of Termination of Service.


14

        6.5     Transferability of Options


14

i

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

 

Page

7.     TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.


15

        7.1     Types of SARs Authorized


15

        7.2     Exercise Price


15

        7.3     Exercisability and Term of SARs


15

        7.4     Deemed Exercise of SARs


15

        7.5     Effect of Termination of Service


15

        7.6     Nontransferability of SARs


15

8.     TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.


16

        8.1     Types of Restricted Stock Awards Authorized


16

        8.2     Purchase Price


16

        8.3     Purchase Period


16

        8.4     Vesting and Restrictions on Transfer


16

        8.5     Voting Rights; Dividends and Distributions


16

        8.6     Effect of Termination of Service


17

        8.7     Nontransferability of Restricted Stock Award Rights


17

9.     TERMS AND CONDITIONS OF PERFORMANCE AWARDS.


17

        9.1     Types of Performance Awards Authorized


17

        9.2     Initial Value of Performance Shares and Performance Units


17

        9.3     Establishment of Performance Period, Performance Goals and
Performance Award Formula


18

        9.4     Measurement of Performance Goals


18

        9.5     Settlement of Performance Awards


19

        9.6     Voting Rights; Dividend Equivalent Rights and Distributions


20

        9.7     Effect of Termination of Service


20

        9.8     Nontransferability of Performance Awards


21

10.   TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.


21

        10.1   Grant of Restricted Stock Unit Awards


21

        10.2   Vesting


21

        10.3   Voting Rights, Dividend Equivalent Rights and Distributions


21

        10.4   Effect of Termination of Service


22

ii

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

 

Page

        10.5   Settlement of Restricted Stock Unit Awards


22

        10.6   Nontransferability of Restricted Stock Unit Awards


22

11.   DEFERRED COMPENSATION AWARDS.


22

        11.1   Establishment of Deferred Compensation Award Programs


22

        11.2   Terms and Conditions of Deferred Compensation Awards


23

12.   OTHER STOCK-BASED AWARDS.


24

13.   EFFECT OF CHANGE IN CONTROL ON OPTIONS AND SARS.


24

        13.1   Accelerated Vesting


24

        13.2   Assumption or Substitution


24

        13.3   Effect of Change in Control on Restricted Stock and Other Type of
Awards


25

14.   COMPLIANCE WITH SECURITIES LAW.


25

15.   TAX WITHHOLDING.


26

        15.1   Tax Withholding in General


26

        15.2   Withholding in Shares


26

16.   AMENDMENT OR TERMINATION OF PLAN.


26

17.   Miscellaneous Provisions.


26

        17.1   Repurchase Rights


26

        17.2   Provision of Information


27

        17.3   Rights as Employee, Consultant or Director


27

        17.4   Rights as a Shareholder


27

        17.5   Fractional Shares


27

        17.6   Severability


27

        17.7   Beneficiary Designation


27

        17.8   Unfunded Obligation


27

        17.9   Clawback or Recoupment.


28

CALIFORNIA ADDENDUM TO PURE BIOSCIENCE 2007 EQUITY INCENTIVE PLAN


29

 

 



iii

--------------------------------------------------------------------------------

 

 

Amended and Restated

PURE Bioscience

2007 Equity Incentive Plan

 

1.         Establishment, Purpose and Term of Plan.

 

1.1       Establishment.    This Amended and Restated PURE Bioscience 2007
Equity Incentive Plan (the “Plan”) was originally adopted in January 2007.
  This amendment and restatement of the Plan was approved by the Board of
Directors of the Company on December 9, 2015, and shall become effective on
February 4, 2016 (the date of such approval, the “Effective Date”), contingent
upon approval of the Plan by the stockholders of the Company at the 2016 Annual
Meeting of Stockholders scheduled to be held on the Effective Date.    

 

1.2       Purpose.  The purpose of the Plan is to advance the interests of the
Participating Company Group and its shareholders by providing an incentive to
attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s shareholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company.  The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Restricted Stock Units, Deferred Compensation Awards and other Stock-Based
Awards as described below.    

 

1.3       Term of Plan.  The Plan shall continue in effect until the earlier of
its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed.  However, Awards shall not be granted later
than ten (10) years from the Effective Date.  The Company intends that the Plan
comply with Section 409A of the Code (including any amendments to or
replacements of such section), and the Plan shall be so construed.

 

2.         Definitions and Construction.

 

2.1       Definitions.  Whenever used herein, the following terms shall have
their respective meanings set forth below:

 

(a)       “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities.  For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other



1

--------------------------------------------------------------------------------

 

 

meaning assigned such term for the purposes of registration on Form S‑8 under
the Securities Act.

 

(b)       “Award” means any Option, SAR, Restricted Stock Award, Performance
Share, Performance Unit, Restricted Stock Unit or Deferred Compensation Award or
other Stock-Based Award granted under the Plan.

 

(c)       “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.

 

(d)       “Board” means the Board of Directors of the Company.

 

(e)       “Change in Control” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or written contract of employment or service, the occurrence of any of the
following:

 

(i)       an Ownership Change Event or a series of related Ownership Change
Events (collectively, a “Transaction”) in which the shareholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or, in
the case of an Ownership Change Event described in Section 2.1(y)(iii), the
entity to which the assets of the Company were transferred (the “Transferee”),
as the case may be; or

 

(ii)       the liquidation or dissolution of the Company.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

 

(f)       “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

(g)       “Committee” means the Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board.  If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.  The Committee shall have the exclusive authority to
administer the Plan and shall have all of the powers granted herein, including,
without limitation, the power to amend or terminate the Plan at any time,
subject to the terms of the Plan and any applicable limitations imposed by law. 



2

--------------------------------------------------------------------------------

 

 

(h)       “Company” means PURE Bioscience, a California corporation, or any
Successor.

 

(i)       “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company.    

 

(j)       “Deferred Compensation Award” means an award of Stock Units granted to
a Participant pursuant to Section 11 of the Plan.

 

(k)       “Director” means a member of the Board or of the board of directors of
any Participating Company.

 

(l)       “Disability” means the permanent and total disability of the
Participant, within the meaning of Section 22(e)(3) of the Code.    

 

(m)       “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

 

(n)       “Employee” means any person treated as an employee (including an
Officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company and, with respect to any Incentive Stock
Option granted to such person, who is an employee for purposes of Section 422 of
the Code; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan.  The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be.  For purposes of an individual’s
rights, if any, under the Plan as of the time of the Company’s determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.

 

(o)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(p)       “Fair Market Value” means, as of any date, the value of a share of
Stock or other property as determined by the Committee, in its discretion, or by
the Company, in its discretion, if such determination is expressly allocated to
the Company herein, subject to the following:

 

(i)       Except as otherwise determined by the Committee, if, on such date, the
Stock is listed on a national or regional securities exchange or market system,
the Fair Market Value of a share of Stock shall be the closing price of a share
of Stock as quoted on such national or regional securities exchange or market
system constituting the primary market for the Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Company deems reliable.



3

--------------------------------------------------------------------------------

 

 

(ii)       Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the closing, high, low or
average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day, the
next succeeding trading day or an average determined over a period of trading
days.  The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan.

 

(iii)       If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

 

(q)       “Incentive Stock Option” means an Option intended to be (as set forth
in the Award Agreement) and which qualifies as an incentive stock option within
the meaning of Section 422(b) of the Code.

 

(r)       “Insider” means an Officer, a Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

(s)       “Non-Control Affiliate” means any entity in which any Participating
Company has an ownership interest and which the Committee shall designate as a
Non-Control Affiliate.

 

(t)        “Nonemployee Director” means a Director who is not an Employee.

 

(u)       “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.

 

(v)        “Officer” means any person designated by the Board as an officer of
the Company.

 

(w)       “Option” means the right to purchase Stock at a stated price for a
specified period of time granted to a Participant pursuant to Section 6 of the
Plan.  An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.

 

(x)       “Option Expiration Date” means the date of expiration of the Option’s
term as set forth in the Award Agreement.

 

(y)       An “Ownership Change Event” shall be deemed to have occurred if any of
the following occurs with respect to the Company:  (i) the direct or indirect
sale or exchange in a single or series of related transactions by the
shareholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
or (iii) the sale, exchange, or transfer of all or substantially all, as
determined by the Board in its discretion, of the assets of the Company.



4

--------------------------------------------------------------------------------

 

 

(z)        “Parent Corporation” means any present or future “parent corporation”
of the Company, as defined in Section 424(e) of the Code.

 

(aa)       “Participant” means any eligible person who has been granted one or
more Awards.

 

(bb)       “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

 

(cc)       “Participating Company Group” means, at any point in time, all
entities collectively which are then Participating Companies.

 

(dd)       “Performance Award” means an Award of Performance Shares or
Performance Units.

 

(ee)       “Performance Award Formula” means, for any Performance Award, a
formula or table established by the Committee pursuant to Section 9.3 of the
Plan which provides the basis for computing the value of a Performance Award at
one or more threshold levels of attainment of the applicable Performance Goal(s)
measured as of the end of the applicable Performance Period.

 

(ff)       “Performance Goal” means a performance goal established by the
Committee pursuant to Section 9.3 of the Plan.

 

(gg)       “Performance Period” means a period established by the Committee
pursuant to Section 9.3 of the Plan at the end of which one or more Performance
Goals are to be measured.

 

(hh)       “Performance Share” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Share, as determined by the Committee, based
on performance.

 

(ii)       “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Unit, as determined by the Committee, based
upon performance.

 

(jj)       “Restricted Stock Award” means an Award of Restricted Stock.

 

(kk)       “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 10 or
Section 11 of the Plan, respectively, to receive a share of Stock on a date
determined in accordance with the provisions of Section 10 or Section 11, as
applicable, and the Participant’s Award Agreement.

 

(ll)       “Restriction Period” means the period established in accordance with
Section 8.4 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.



5

--------------------------------------------------------------------------------

 

 

(mm)      “Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.

 

(nn)       “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 7 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.

 

(oo)       “Section 162(m)” means Section 162(m) of the Code.

 

(pp)       “Securities Act” means the Securities Act of 1933, as amended.

 

(qq)       “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant.  Unless otherwise provided by the Committee, a Participant’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s
Service.  Furthermore, a Participant’s Service shall not be deemed to have
terminated if the Participant takes any military leave, sick leave, or other
bona fide leave of absence approved by the Company.  However, if any such leave
taken by a Participant exceeds ninety (90) days, then on the ninety-first (91st)
day following the commencement of such leave the Participant’s Service shall be
deemed to have terminated, unless the Participant’s right to return to Service
is guaranteed by statute or contract.  Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant’s Award Agreement.  A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the entity for
which the Participant performs Service ceasing to be a Participating
Company.  Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.

 

(rr)       “Stock” means the common stock of the Company, as adjusted from time
to time in accordance with Section 4.2 of the Plan.

 

(ss)       “Stock-Based Awards” means any award that is valued in whole or in
part by reference to, or is otherwise based on, the Stock, including dividends
on the Stock, but not limited to those Awards described in Sections 6 through 11
of the Plan.

 

(tt)       “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(uu)       “Successor” means a corporation into or with which the Company is
merged or consolidated or which acquires all or substantially all of the assets
of the Company and which is designated by the Board as a Successor for purposes
of the Plan. 

 

(vv)       “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the

6

--------------------------------------------------------------------------------

 

 

total combined voting power of all classes of stock of a Participating Company
(other than an Affiliate) within the meaning of Section 422(b)(6) of the Code.

 

(ww)       “Vesting Conditions” means those conditions established in accordance
with Section 8.4 or Section 10.2 of the Plan prior to the satisfaction of which
shares subject to a Restricted Stock Award or Restricted Stock Unit Award,
respectively, remain subject to forfeiture or a repurchase option in favor of
the Company upon the Participant’s termination of Service.

 

2.2       Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

3.         Administration.

 

3.1       Administration by the Committee.  The Plan shall be administered by
the Committee.  All questions of interpretation of the Plan or of any Award
shall be determined by the Committee, and such determinations shall be final and
binding upon all persons having an interest in the Plan or such Award.

 

3.2       Authority of Officers.  Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election.    

 

3.3       Administration with Respect to Insiders.  With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b‑3.

 

3.4       Committee Complying with Section 162(m).  While the Company is a
“publicly held corporation” within the meaning of Section 162(m), the Board may
establish a Committee of “outside directors” within the meaning of
Section 162(m) to approve the grant of any Award which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m).

 

3.5       Powers of the Committee.  In addition to any other powers set forth in
the Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

 

(a)       to determine the persons to whom, and the time or times at which,
Awards shall be granted and the number of shares of Stock or units to be subject
to each Award;

 

(b)       to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;



7

--------------------------------------------------------------------------------

 

 

(c)       to determine the Fair Market Value of shares of Stock or other
property;

 

(d)       to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award, (vii) the effect of the Participant’s
termination of Service on any of the foregoing, and (viii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;

 

(e)       to determine whether an Award will be settled in shares of Stock,
cash, or in any combination thereof;

 

(f)       to approve one or more forms of Award Agreement;

 

(g)       to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

 

(h)       to accelerate, continue, extend or defer the exercisability or vesting
of any Award or any shares acquired pursuant thereto, including with respect to
the period following a Participant’s termination of Service;

 

(i)       without the consent of the affected Participant and notwithstanding
the provisions of any Award Agreement to the contrary, to unilaterally
substitute at any time a Stock Appreciation Right providing for settlement
solely in shares of Stock in place of any outstanding Option, provided that such
Stock Appreciation Right covers the same number of shares of Stock and provides
for the same exercise price (subject in each case to adjustment in accordance
with Section 4.2) as the replaced Option and otherwise provides substantially
equivalent terms and conditions as the replaced Option, as determined by the
Committee;

 

(j)       to prescribe, amend or rescind rules, guidelines and policies relating
to the Plan, or to adopt sub-plans or supplements to, or alternative versions
of, the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;

 

(k)       to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law; and



8

--------------------------------------------------------------------------------

 

 

(l)       to delegate to any proper Officer the authority to grant one or more
Awards, without further approval of the Committee, to any person eligible
pursuant to Section 5, other than a person who, at the time of such grant, is an
Insider; provided, however, that (i) the exercise price per share of each such
Option shall be equal to the Fair Market Value per share of the Stock on the
effective date of grant, and (ii) each such Award shall be subject to the terms
and conditions of the appropriate standard form of Award Agreement approved by
the Committee and shall conform to the provisions of the Plan and such other
guidelines as shall be established from time to time by the Committee.

 

3.6       Indemnification.  In addition to such other rights of indemnification
as they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

 

3.7       Arbitration.  Any dispute or claim concerning any Awards granted (or
not granted) pursuant to this Plan and any other disputes or claims relating to
or arising out of the Plan shall be fully, finally and exclusively resolved by
binding arbitration conducted pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.  By accepting an Award, Participants and
the Company waive their respective rights to have any such disputes or claims
tried by a judge or jury.    

 

3.8       Repricing and Reloading Prohibited.  Without the affirmative vote of
holders of a majority of the shares of Stock cast in person or by proxy at a
meeting of the shareholders of the Company at which a quorum representing a
majority of all outstanding shares of Stock is present or represented by proxy,
the Committee shall not approve a program providing for either (a) the
cancellation of outstanding Options or SARs and the grant in substitution
therefore of new Awards having a lower exercise price or (b) the amendment of
outstanding Options or SARs to reduce the exercise price thereof.  This
paragraph shall not be construed to apply to the issuance or assumption of an
Award in a transaction to which Code section 424(a) applies, within the meaning
of Section 424 of the Code.    

 

4.         Shares Subject to Plan.

 

4.1       Maximum Number of Shares Issuable.  Subject to adjustment as provided
in Section 4.2, the maximum aggregate number of shares of Stock that may be
issued

9

--------------------------------------------------------------------------------

 

 

under the Plan shall be four million six hundred twenty-five thousand
(4,625,000) and shall consist of authorized but unissued or reacquired shares of
Stock or any combination thereof.  If an outstanding Award for any reason
expires or is terminated or canceled without having been exercised or settled in
full, or if unvested shares of Stock acquired pursuant to an Award subject to
forfeiture or repurchase are forfeited or repurchased by the Company, the shares
of Stock allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan.  In contrast, if the Company repurchases vested shares of Stock acquired
or issuable pursuant to an Award, the repurchased shares of Stock shall not be
available for future issuance under the Plan.  in addition, when a SAR settled
in shares of Stock is exercised, the total number of shares subject to the SAR
Agreement with respect to which the exercise occurs shall count against the
limit, regardless of the number of shares actually issued in settlement of the
SAR.  Further, shares used to pay the exercise price of an option shall not
again become available for future grant or issuance under the Plan, andshares
used to satisfy tax withholding obligations shall not become available for
future grant or issuance under the Plan.  To the extent an Award is settled in
cash rather than shares of Stock, such cash payment shall not reduce the number
of shares available for issuance under the Plan.

 

4.2       Adjustments for Changes in Capital Structure.  Subject to any required
action by the shareholders of the Company, in the event of any change in the
Stock effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the shareholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and kind of shares subject to the Plan and to any outstanding Awards, in
the Award limits set forth in Section 5.4, and in the exercise or purchase price
per share under any outstanding Award in order to prevent dilution or
enlargement of Participants’ rights under the Plan.  For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.”  If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Awards are exchanged for, converted into, or otherwise
become (whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Options to provide that such Options are exercisable for New
Shares.  In the event of any such amendment, the number of shares subject to,
and the exercise price per share of, the outstanding Awards shall be adjusted in
a fair and equitable manner as determined by the Board, in its discretion.  Any
fractional share resulting from an adjustment pursuant to this Section 4.2 shall
be rounded down to the nearest whole number.  The Committee in its sole
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods.  The adjustments
determined by the Committee pursuant to this Section 4.2 shall be final, binding
and conclusive.



10

--------------------------------------------------------------------------------

 

 

5.         Eligibility and Award Limitations.

 

5.1       Persons Eligible for Awards.    Awards may be granted only to
Employees, Consultants and Directors.  For purposes of the foregoing sentence,
“Employees,” “Consultants” and “Directors” shall include prospective Employees,
prospective Consultants and prospective Directors to whom Awards are offered to
be granted in connection with written offers of an employment or other service
relationship with the Participating Company Group; provided, however, that no
Stock subject to any such Award shall vest, become exercisable or be issued
prior to the date on which such person commences Service.

 

5.2       Participation.  Awards other than Nonemployee Director Awards are
granted solely at the discretion of the Committee.  Eligible persons may be
granted more than one Award.  However,  eligibility in accordance with this
Section shall not entitle any person to be granted an Award, or, having been
granted an Award, to be granted an additional Award.

 

5.3       Incentive Stock Option Limitations.

 

(a)       Persons Eligible.  An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company, a
Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”).  Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option.  An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.

 

(b)       Fair Market Value Limitation.  To the extent that options designated
as Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options.  For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted.  If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the
Code.  If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising.  In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first.  Upon exercise, shares issued pursuant to each such portion shall
be separately identified.



11

--------------------------------------------------------------------------------

 

 

5.4



       Award Limits.

 

(a)       Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
   Subject to adjustment as provided in Section 4.2, the maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to the
exercise of Incentive Stock Options shall not exceed four million six hundred
twenty-five thousand (4,625,000) shares.  The maximum aggregate number of shares
of Stock that may be issued under the Plan pursuant to all Awards other than
Incentive Stock Options shall be the number of shares determined in accordance
with Section 4.1, subject to adjustment as provided in Section 4.2.

 

(b)       Section 162(m) Award Limits.  The following limits shall apply to the
grant of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).

 

(i)       Options and SARs.  Subject to adjustment as provided in Section 4.2,
no Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than four
hundred sixty-two thousand five hundred (462,500) shares of Stock reserved for
issuance under the Plan.

 

(ii)       Restricted Stock, Restricted Stock Unit Awards and Performance
Shares.    Subject to adjustment as provided in Section 4.2, no Employee shall
be granted within any fiscal year of the Company one or more Restricted Stock
Awards or Restricted Stock Unit Awards, subject to Vesting Conditions based on
the attainment of Performance Goals, or Performance Shares, for more than two
hundred thirty-one thousand two hundred fifty (231,250) shares of Stock in the
aggregate under the Plan.

 

(iii)       Performance Units.  Subject to adjustment as provided in
Section 4.2, no Employee shall be granted Performance Units which could result
in such Employee receiving more than five million dollars ($5,000,000) for each
full fiscal year of the Company contained in the Performance Period for such
Award.  No Participant may be granted more than one Performance Award for the
same Performance Period.

 

6.         Terms and Conditions of Options.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Options may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

6.1       Exercise Price.   The exercise price for each Option shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share shall be not less than the Fair Market Value of a share
of Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Owner shall have an exercise price per share
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Stock on the effective date of grant of the Option.  Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an

12

--------------------------------------------------------------------------------

 

 

exercise price lower than the minimum exercise price set forth above if such
Option is granted pursuant to an assumption or substitution for another option
in a manner qualifying under the provisions of Section 424(a) of the Code.

 

6.2       Exercisability and Term of Options.    

 

(a)       Option Vesting and Exercisability.  Options shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (c) no Option offered or granted to a prospective Employee, prospective
Consultant or prospective Director may become exercisable prior to the date on
which such person commences Service.  Subject to the foregoing, unless otherwise
specified by the Committee in the grant of an Option, any Option granted
hereunder shall terminate ten (10) years after the effective date of grant of
the Option, unless earlier terminated in accordance with its provisions, or the
terms of the Plan.

 

(b)       Participant Responsibility for Exercise of Option.  Each Participant
is responsible for taking any and all actions as may be required to exercise any
Option in a timely manner, and for properly executing any documents as may be
required for the exercise of an Option in accordance with such rules and
procedures as may be established from time to time.  By signing an Option
Agreement each Participant acknowledges that information regarding the
procedures and requirements for the exercise of any Option is available upon
such Participant’s request.  The Company shall have no duty or obligation to
notify any Participant of the expiration date of any Option.

 

6.3      Payment of Exercise Price.

 

(a)       Forms of Consideration Authorized.  Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) at the discretion of the Administrator, by
cashless or net exercise, (iv) by such other consideration as may be approved by
the Committee from time to time to the extent permitted by applicable law, or
(v) by any combination thereof.  The Committee may at any time or from time to
time grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration.

 

(b)       Limitations on Forms of Consideration.

 

(i)       Tender of Stock.  Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. 

13

--------------------------------------------------------------------------------

 

 

(ii)       Payment by Promissory Note.   No promissory note shall be permitted
if the exercise of an Option using a promissory note would be a violation of any
law.  Any permitted promissory note shall be on such terms as the Committee
shall determine.  The Committee shall have the authority to permit or require
the Participant to secure any promissory note used to exercise an Option with
the shares of Stock acquired upon the exercise of the Option or with other
collateral acceptable to the Company.  Unless otherwise provided by the
Committee, if the Company at any time is subject to the regulations promulgated
by the Board of Governors of the Federal Reserve System or any other
governmental entity affecting the extension of credit in connection with the
Company’s securities, any promissory note shall comply with such applicable
regulations, and the Participant shall pay the unpaid principal and accrued
interest, if any, to the extent necessary to comply with such applicable
regulations. 

 

6.4      Effect of Termination of Service.

 

(a)       Option Exercisability.  Subject to earlier termination of the Option
as otherwise provided herein and unless otherwise provided by the Committee, an
Option shall be exercisable after a Participant’s termination of Service only
during the applicable time periods provided in the Award Agreement.

 

(b)       Extension if Exercise Prevented by Law.   Notwithstanding the
foregoing, unless the Committee provides otherwise in the Award Agreement, if
the exercise of an Option within the applicable time periods is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until three
(3) months (or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the Option Expiration
Date.

 

(c)       Extension if Participant Subject to Section 16(b).   Notwithstanding
the foregoing, if a sale within the applicable time periods of shares acquired
upon the exercise of the Option would subject the Participant to suit under
Section 16(b) of the Exchange Act, the Option shall remain exercisable until the
earliest to occur of (i) the tenth (10th) day following the date on which a sale
of such shares by the Participant would no longer be subject to such suit,
(ii) the one hundred and ninetieth (190th) day after the Participant’s
termination of Service, or (iii) the Option Expiration Date.

 

6.5      Transferability of Options.  During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.  Prior to the issuance of shares of Stock upon
the exercise of an Option, the Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Nonstatutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S‑8 Registration Statement under the Securities Act.    



14

--------------------------------------------------------------------------------

 

 

7.         Terms and Conditions of Stock Appreciation Rights.

 

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

7.1       Types of SARs Authorized.  SARs may be granted in tandem with all or
any portion of a related Option (a “Tandem SAR”) or may be granted independently
of any Option (a “Freestanding SAR”).  A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.

 

7.2       Exercise Price.  The exercise price for each SAR shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share subject to a Tandem SAR shall be the exercise price per share
under the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.

 

7.3      Exercisability and Term of SARs.

 

(a)       Tandem SARs.   Tandem SARs shall be exercisable only at the time and
to the extent, and only to the extent, that the related Option is exercisable,
subject to such provisions as the Committee may specify where the Tandem SAR is
granted with respect to less than the full number of shares of Stock subject to
the related Option.

 

(b)       Freestanding SARs.  Freestanding SARs shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such SAR; provided,
however, that no Freestanding SAR shall be exercisable after the expiration of
ten (10) years after the effective date of grant of such SAR.

 

7.4      Deemed Exercise of SARs.  If, on the date on which an SAR would
otherwise terminate or expire, the SAR by its terms remains exercisable
immediately prior to such termination or expiration and, if so exercised, would
result in a payment to the holder of such SAR, then any portion of such SAR
which has not previously been exercised shall automatically be deemed to be
exercised as of such date with respect to such portion.

 

7.5      Effect of Termination of Service.  Subject to earlier termination of
the SAR as otherwise provided herein and unless otherwise provided by the
Committee in the grant of an SAR and set forth in the Award Agreement, an SAR
shall be exercisable after a Participant’s termination of Service only as
provided in the Award Agreement.

 

7.6      Nontransferability of SARs.  During the lifetime of the Participant, an
SAR shall be exercisable only by the Participant or the Participant’s guardian
or legal representative.  Prior to the exercise of an SAR, the SAR shall not be
subject in any manner to

15

--------------------------------------------------------------------------------

 

 

anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.

 

8.         Terms and Conditions of Restricted Stock Awards.

 

Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No Restricted Stock Award or purported
Restricted Stock Award shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

 

8.1       Types of Restricted Stock Awards Authorized.  Restricted Stock Awards
may or may not require the payment of cash compensation for the
stock.  Restricted Stock Awards may be granted upon such conditions as the
Committee shall determine, including, without limitation, upon the attainment of
one or more Performance Goals described in Section 9.4.  If either the grant of
a Restricted Stock Award or the lapsing of the Restriction Period is to be
contingent upon the attainment of one or more Performance Goals, the Committee
shall follow procedures substantially equivalent to those set forth in
Sections 9.3 through 9.5(a).

 

8.2       Purchase Price.  The purchase price, if any, for shares of Stock
issuable under each Restricted Stock Award and the means of payment shall be
established by the Committee in its discretion.    

 

8.3       Purchase Period.  A Restricted Stock Award requiring the payment of
cash consideration shall be exercisable within a period established by the
Committee; provided, however, that no Restricted Stock Award granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service.

 

8.4       Vesting and Restrictions on Transfer.  Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 8.7.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder.

 

8.5       Voting Rights; Dividends and Distributions.  Except as provided in
this Section, Section 8.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a shareholder of the Company holding shares of Stock,
including the right to vote such shares and

16

--------------------------------------------------------------------------------

 

 

to receive all dividends and other distributions paid with respect to such
shares.  However, in the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, any and all new, substituted or additional
securities or other property (other than normal cash dividends) to which the
Participant is entitled by reason of the Participant’s Restricted Stock Award
shall be immediately subject to the same Vesting Conditions as the shares
subject to the Restricted Stock Award with respect to which such dividends or
distributions were paid or adjustments were made.

 

8.6       Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Restricted Stock Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service in
exchange for the payment of the purchase price, if any, paid by the
Participant.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.

 

8.7       Nontransferability of Restricted Stock Award Rights.  Prior to the
issuance of shares of Stock pursuant to a Restricted Stock Award, rights to
acquire such shares shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or the laws of descent and distribution.  All rights
with respect to a Restricted Stock Award granted to a Participant hereunder
shall be exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.

 

9.         Terms and Conditions of Performance Awards.

 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

9.1       Types of Performance Awards Authorized.  Performance Awards may be in
the form of either Performance Shares or Performance Units.  Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.

 

9.2       Initial Value of Performance Shares and Performance Units.  Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to



17

--------------------------------------------------------------------------------

 

 

adjustment as provided in Section 4.2, on the effective date of grant of the
Performance Share.  Each Performance Unit shall have an initial value determined
by the Committee.  The final value payable to the Participant in settlement of a
Performance Award determined on the basis of the applicable Performance Award
Formula will depend on the extent to which Performance Goals established by the
Committee are attained within the applicable Performance Period established by
the Committee.

 

9.3       Establishment of Performance Period, Performance Goals and Performance
Award Formula.  In granting each Performance Award, the Committee shall
establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the
Participant.  To the extent compliance with the requirements under
Section 162(m) with respect to “performance-based compensation” is desired, the
Committee shall establish the Performance Goal(s) and Performance Award Formula
applicable to each Performance Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period or
(b) the date on which 25% of the Performance Period has elapsed, and, in any
event, at a time when the outcome of the Performance Goals remains substantially
uncertain.  Once established, the Performance Goals and Performance Award
Formula shall not be changed during the Performance Period.  The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.

 

9.4       Measurement of Performance Goals.  Performance Goals shall be
established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect to one or more measures of business or
financial performance (each, a “Performance Measure”), subject to the following:

 

(a)       Performance Measures.  Performance Measures shall have the same
meanings as used in the Company’s financial statements, or, if such terms are
not used in the Company’s financial statements, they shall have the meaning
applied pursuant to generally accepted accounting principles, or as used
generally in the Company’s industry.  Performance Measures shall be calculated
with respect to the Company and each Subsidiary Corporation consolidated
therewith for financial reporting purposes or such division or other business
unit as may be selected by the Committee.  For purposes of the Plan, the
Performance Measures applicable to a Performance Award shall be calculated in
accordance with generally accepted accounting principles, but prior to the
accrual or payment of any Performance Award for the same Performance Period and
excluding the effect (whether positive or negative) of any change in accounting
standards or any extraordinary, unusual or nonrecurring item, as determined by
the Committee, occurring after the establishment of the Performance Goals
applicable to the Performance Award.  Each such adjustment, if any, shall be
made solely for the purpose of providing a consistent basis from period to
period for the calculation of Performance Measures in order to prevent the
dilution or enlargement of the Participant’s rights with respect to a
Performance Award.  Performance Measures may be one or more of the following, as
determined by the Committee:  (i) sales revenue; (ii) gross margin;
(iii) operating margin; (iv) operating income; (v) pre-tax profit; (vi) earnings
before stock-based compensation expense,



18

--------------------------------------------------------------------------------

 

 

interest, taxes and depreciation and amortization; (vii) earnings before
interest, taxes and depreciation and amortization; (viii) earnings before
interest and taxes; (ix) net income; (x) expenses; (xi) the market price of the
Stock; (xii) stock price; (xiii) earnings per share; (xiv) return on shareholder
equity; (xv) return on capital; (xvi) return on net assets; (xvii) economic
value added; (xviii) market share; (xix) customer service; (xx) customer
satisfaction; (xxi) safety; (xxii) total shareholder return; (xxiii) free cash
flow; (xxiv) net operating income; (xxv) operating cash flow; (xxvi) return on
investment; (xxvii) employee satisfaction; (xxviii) employee retention; (xxix)
balance of cash, cash equivalents and marketable securities; (xxx) product
development; (xxxi) research and development expenses; (xxxii) completion of an
identified special project; (xxxiii) completion of a joint venture or other
corporate transaction; or (xxxiv) such other measures as determined by the
Committee consistent with this Section 9.4(a).

 

(b)       Performance Targets.  Performance Targets may include a minimum,
maximum, target level and intermediate levels of performance, with the final
value of a Performance Award determined under the applicable Performance Award
Formula by the level attained during the applicable Performance Period.  A
Performance Target may be stated as an absolute value or as a value determined
relative to a standard selected by the Committee.

 

9.5      Settlement of Performance Awards.

 

(a)       Determination of Final Value.   As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

 

(b)       Discretionary Adjustment of Award Formula.  In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award that is not intended to
constitute “qualified performance based compensation” to a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine.  With respect to a
Performance Award intended to constitute qualified performance-based
compensation to a Covered Employee, the Committee shall have the discretion to
reduce some or all of the value of the Performance Award that would otherwise be
paid to the Covered Employee upon its settlement notwithstanding the attainment
of any Performance Goal and the resulting value of the Performance Award
determined in accordance with the Performance Award Formula. 

 

(c)       Payment in Settlement of Performance Awards.  As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 9.5(a) and (b), payment shall be made to each eligible Participant (or
such Participant’s legal representative or other person who acquired the right
to receive such payment by reason of the Participant’s death) of the final value
of the Participant’s Performance Award.  Payment of such amount shall be made in
cash in a lump sum or in installments, shares of Stock (either fully vested or
subject to vesting), or a combination thereof, as determined by the Committee. 

19

--------------------------------------------------------------------------------

 

 

9.6      Voting Rights; Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Performance Share Awards until the date of the issuance
of such shares, if any (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  However,
the Committee, in its discretion, may provide in the Award Agreement evidencing
any Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited.  Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock.  The number of additional
Performance Shares (rounded to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the number of shares of Stock represented by the Performance
Shares previously credited to the Participant by (b) the Fair Market Value per
share of Stock on such date.  Dividend Equivalents may be paid currently or may
be accumulated and paid to the extent that Performance Shares become
nonforfeitable, as determined by the Committee.  Settlement of Dividend
Equivalents may be made in cash, shares of Stock, or a combination thereof as
determined by the Committee, and may be paid on the same basis as settlement of
the related Performance Share as provided in Section 9.5.  Dividend Equivalents
shall not be paid with respect to Performance Units.  In the event of a dividend
or distribution paid in shares of Stock or any other adjustment made upon a
change in the capital structure of the Company as described in Section 4.2,
appropriate adjustments shall be made in the Participant’s Performance Share
Award so that it represents the right to receive upon settlement any and all
new, substituted or additional securities or other property (other than normal
cash dividends) to which the Participant would entitled by reason of the shares
of Stock issuable upon settlement of the Performance Share Award, and all such
new, substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.

 

9.7      Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Performance Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on the
Performance Award shall be as follows:

 

(a)       Death or Disability.  If the Participant’s Service terminates because
of the death or Disability of the Participant before the completion of the
Performance Period applicable to the Performance Award, the final value of the
Participant’s Performance Award shall be determined by the extent to which the
applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period.  Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 9.5.

 

(b)       Other Termination of Service.  If the Participant’s Service terminates
for any reason except death or Disability before the completion of the
Performance Period applicable to the Performance Award, such Award shall be
forfeited in its entirety; provided, however, that in the event of an
involuntary termination of the Participant’s Service, the Committee, in its sole
discretion, may waive the automatic forfeiture of all or any portion of any such
Award.



20

--------------------------------------------------------------------------------

 

 

9.8      Nontransferability of Performance Awards.  Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  All rights with respect to a Performance Award
granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

10.       Terms and Conditions of Restricted Stock Unit Awards.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

10.1       Grant of Restricted Stock Unit Awards.  Restricted Stock Unit Awards
may be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 9.4.  If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3
through 9.5(a).

 

10.2       Vesting.  Restricted Stock Units may or may not be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 9.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.

 

10.3       Voting Rights, Dividend Equivalent Rights and Distributions.
 Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  However, the Committee, in
its discretion, may provide in the Award Agreement evidencing any Restricted
Stock Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled.  Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock.  The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date.  Such additional Restricted Stock Units shall
be subject to the same terms and conditions and shall be settled in the same
manner and at the same

21

--------------------------------------------------------------------------------

 

 

time (or as soon thereafter as practicable) as the Restricted Stock Units
originally subject to the Restricted Stock Unit Award.  In the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, appropriate adjustments shall be made in the Participant’s
Restricted Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.

 

10.4       Effect of Termination of Service.  Unless otherwise provided by the
Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

 

10.5       Settlement of Restricted Stock Unit Awards.  The Company shall issue
to a Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 10.3) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes.  Notwithstanding the
foregoing, if permitted by the Committee and set forth in the Award Agreement,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section.

 

10.6       Nontransferability of Restricted Stock Unit Awards.  Prior to the
issuance of shares of Stock in settlement of a Restricted Stock Unit Award, the
Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to a
Restricted Stock Unit Award granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.

 

11.       Deferred Compensation Awards.

 

11.1    Establishment of Deferred Compensation Award Programs.  This Section 11
shall not be effective unless and until the Committee determines to establish a
program pursuant to this Section.  The Committee, in its discretion and upon
such terms and conditions as it may determine, may establish one or more
programs pursuant to the Plan under which:

 

(a)       Participants designated by the Committee who are Insiders or otherwise
among a select group of highly compensated Employees may irrevocably elect,
prior



22

--------------------------------------------------------------------------------

 

 

to a date specified by the Committee, to reduce such Participant’s compensation
otherwise payable in cash (subject to any minimum or maximum reductions imposed
by the Committee) and to be granted automatically at such time or times as
specified by the Committee one or more Awards of Stock Units with respect to
such numbers of shares of Stock as determined in accordance with the rules of
the program established by the Committee and having such other terms and
conditions as established by the Committee.

 

(b)       Participants designated by the Committee who are Insiders or otherwise
among a select group of highly compensated Employees may irrevocably elect,
prior to a date specified by the Committee, to be granted automatically an Award
of Stock Units with respect to such number of shares of Stock and upon such
other terms and conditions as established by the Committee in lieu of:

 

(i)       shares of Stock otherwise issuable to such Participant upon the
exercise of an Option;

 

(ii)      cash or shares of Stock otherwise issuable to such Participant upon
the exercise of an SAR; or

 

(iii)     cash or shares of Stock otherwise issuable to such Participant upon
the settlement of a Performance Award or Performance Unit.

 

11.2    Terms and Conditions of Deferred Compensation Awards.  Deferred
Compensation Awards granted pursuant to this Section 11 shall be evidenced by
Award Agreements in such form as the Committee shall from time to time
establish.  No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

(a)       Vesting Conditions.  Deferred Compensation Awards shall not be subject
to any vesting conditions.

 

(b)       Terms and Conditions of Stock Units.

 

(i)       Voting Rights; Dividend Equivalent Rights and Distributions.
 Participants shall have no voting rights with respect to shares of Stock
represented by Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  However, a Participant shall be
entitled to receive Dividend Equivalents with respect to the payment of cash
dividends on Stock having a record date prior to date on which Stock Units held
by such Participant are settled.  Such Dividend Equivalents shall be paid by
crediting the Participant with additional whole and/or fractional Stock Units as
of the date of payment of such cash dividends on Stock.  The method of
determining the number of additional Stock Units to be so credited shall be
specified by the Committee and set forth in the Award Agreement.  Such
additional Stock Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time (or as soon thereafter
as practicable) as the Stock Units

23

--------------------------------------------------------------------------------

 

 

originally subject to the Stock Unit Award.  In the event of a dividend or
distribution paid in shares of Stock or any other adjustment made upon a change
in the capital structure of the Company as described in Section 4.2, appropriate
adjustments shall be made in the Participant’s Stock Unit Award so that it
represent the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would be entitled by reason of the shares of Stock
issuable upon settlement of the Award.

 

(ii)       Settlement of Stock Unit Awards.  A Participant electing to receive
an Award of Stock Units pursuant to this Section 11 shall specify at the time of
such election a settlement date with respect to such Award.  The Company shall
issue to the Participant as soon as practicable following the earlier of the
settlement date elected by the Participant or the date of termination of the
Participant’s Service, a number of whole shares of Stock equal to the number of
whole Stock Units subject to the Stock Unit Award.  Such shares of Stock shall
be fully vested, and the Participant shall not be required to pay any additional
consideration (other than applicable tax withholding) to acquire such
shares.  Any fractional Stock Unit subject to the Stock Unit Award shall be
settled by the Company by payment in cash of an amount equal to the Fair Market
Value as of the payment date of such fractional share.

 

(iii)      Nontransferability of Stock Unit Awards.  Prior to their settlement
in accordance with the provision of the Plan, no Stock Unit Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  All rights with respect to a Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

 

12.         Other Stock-Based Awards.

 

In addition to the Awards set forth in Sections 6 through 11 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.

 

13.        Effect of Change in Control on Options and SARs.

 

13.1     Accelerated Vesting.  The Committee, in its sole discretion, may
provide in any Award Agreement or, in the event of a Change in Control, may take
such actions as it deems appropriate to provide for the acceleration of the
exercisability and vesting in connection with such Change in Control of any or
all outstanding Options and SARs and shares acquired upon the exercise of such
Options and SARs upon such conditions and to such extent as the Committee shall
determine.    

 

13.2     Assumption or Substitution.  In the event of a Change in Control, the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the “Acquiring Corporation”), may,
without the consent of the Participant, either assume the Company’s rights and
obligations under outstanding Options and

24

--------------------------------------------------------------------------------

 

 

SARs or substitute for outstanding Options and SARs substantially equivalent
options or stock appreciation rights for the Acquiring Corporation’s stock.  Any
Options or SARs which are neither assumed or substituted for by the Acquiring
Corporation in connection with the Change in Control nor exercised as of the
date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control.  Notwithstanding the
foregoing, shares acquired upon exercise of an Option or SAR prior to the Change
in Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of the Award Agreement evidencing such Award except as otherwise provided in
such Award Agreement.  Furthermore, notwithstanding the foregoing, if the
corporation the stock of which is subject to the outstanding Options or SARs
immediately prior to an Ownership Change Event described in Section 2.1(y)(i)
constituting a Change in Control is the surviving or continuing corporation and
immediately after such Ownership Change Event less than fifty percent (50%) of
the total combined voting power of its voting stock is held by another
corporation or by other corporations that are members of an affiliated group
within the meaning of Section 1504(a) of the Code without regard to the
provisions of Section 1504(b) of the Code, the outstanding Options and SARs
shall not terminate unless the Board otherwise provides in its discretion.

 

13.3     Effect of Change in Control on Restricted Stock and Other Type of
Awards.  The Committee may, in its discretion, provide in any Award Agreement
evidencing a Restricted Stock or Other Type of Award that, in the event of a
Change in Control, the lapsing of any applicable Vesting Condition, Restriction
Period or Performance Goal applicable to the shares subject to such Award held
by a Participant whose Service has not terminated prior to the Change in Control
shall be accelerated and/or waived effective immediately prior to the
consummation of the Change in Control to such extent as specified in such Award
Agreement; provided, however, that such acceleration or waiver shall not occur
to the extent an Award is assumed or substituted with a substantially equivalent
Award in connection with the Change in Control. Any acceleration, waiver or the
lapsing of any restriction that was permissible solely by reason of this
Section 13.3 and the provisions of such Award Agreement shall be conditioned
upon the consummation of the Change in Control.    

 

14.        Compliance with Securities Law.

 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to



25

--------------------------------------------------------------------------------

 

 

evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

15.       Tax Withholding.

 

15.1       Tax Withholding in General.  The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, including
by means of a Cashless Exercise or Net Exercise of an Option, to make adequate
provision for, the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Participating Company Group with respect to an Award
or the shares acquired pursuant thereto.  The Company shall have no obligation
to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.

 

15.2       Withholding in Shares.  The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group.  The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

 

16.       Amendment or Termination of Plan.

 

The Board or the Committee may amend, suspend or terminate the Plan at any
time.  However, without the approval of the Company’s shareholders, there shall
be (a) no increase in the maximum aggregate number of shares of Stock that may
be issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company’s shareholders under any applicable law, regulation or rule.  No
amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board or the Committee.  In
any event, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant unless
necessary to comply with any applicable law, regulation or rule.

 

17.       Miscellaneous Provisions.

 

17.1       Repurchase Rights.  Shares issued under the Plan may be subject to
one or more repurchase options, or other conditions and restrictions as
determined by the Committee in its discretion at the time the Award is
granted.  The Company shall have the right to assign at any time any repurchase
right it may have, whether or not such right is then exercisable, to one or more
persons as may be selected by the Company.  Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Stock hereunder and shall promptly present to
the Company any and all certificates



26

--------------------------------------------------------------------------------

 

 

representing shares of Stock acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.

 

17.2       Provision of Information.  Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common shareholders.

 

17.3       Rights as Employee, Consultant or Director.  No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a
Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

 

17.4       Rights as a Shareholder.  A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.

 

17.5       Fractional Shares.  The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.

 

17.6       Severability.  If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.

 

17.7       Beneficiary Designation.  Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit.  Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime.  If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse.  If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

 

17.8       Unfunded Obligation.  Participants shall have the status of general
unsecured creditors of the Company.  Any amounts payable to Participants
pursuant to the Plan

27

--------------------------------------------------------------------------------

 

 

shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974.  No
Participating Company shall be required to segregate any monies from its general
funds, or to create any trusts, or establish any special accounts with respect
to such obligations.  The Company shall retain at all times beneficial ownership
of any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder.  Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Committee or any
Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company.  The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the
Plan.  Each Participating Company shall be responsible for making benefit
payments pursuant to the Plan on behalf of its Participants or for reimbursing
the Company for the cost of such payments, as determined by the Company in its
sole discretion.  In the event the respective Participating Company fails to
make such payment or reimbursement, a Participant’s (or other individual’s) sole
recourse shall be against the respective Participating Company, and not against
the Company.  A Participant’s acceptance of an Award pursuant to the Plan shall
constitute agreement with this provision.

 

17.9       Clawback or Recoupment. Unless otherwise specified in the Award
Agreement or determined in the Administrator’s sole discretion, all Awards, and
all Shares and cash payable under each Award, are subject to any clawback or
recoupment policy adopted by the Company (including any policy required under
the Dodd-Frank Wall Street Reform and Consumer Protection Act or other
Applicable Laws), regardless of whether the policy is adopted after the date on
which the Award is granted, vests or becomes exercisable, or is exercised or
settled by issuance of Shares, payment of cash, or a combination of both.

 



28

--------------------------------------------------------------------------------

 

 

CALIFORNIA ADDENDUM TO

 

PURE BIOSCIENCE 2007 EQUITY INCENTIVE PLAN

 

This Addendum to the Amended and Restated PURE Bioscience 2007 Equity Incentive
Plan (the “Plan”) is intended to apply to all Awards granted under the
Plan.  Capitalized terms contained herein shall have the same meanings given to
them in the Plan, unless otherwise provided in this Addendum.  Notwithstanding
any provision contained in the Plan to contrary and to the extent required by
applicable law, the Plan is hereby amended as follows:

 

1.       Exercise Price.  To the extent required by applicable securities law of
California (“Applicable California Law”), the exercise price per share for an
Award shall be not less than eighty five percent (85%) of the Fair Market Value
of a share of Stock on the effective date of grant of the
Award.  Notwithstanding the above, to the extent required by Applicable
California Law, the exercise price per share for an Award shall be not less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Award if the recipient possesses more than
10% of the total combined voting power of the Company as described by Applicable
California Law.

 

2.       Exercisability of stock options.  To the extent required by Applicable
California Law, with the exception of an Option granted to an officer, a
director or a consultant of the Company, no Option shall become exercisable at a
rate less than twenty percent (20%) per year over a period of five (5) years
from the effective date of grant of such Option, subject to the Participant’s
continued Service.

 

3.       Effect of Termination of Service.  Subject to earlier termination of
the Option as otherwise provided by the Plan or Option Agreement and unless a
longer exercise period is provided by the Committee in the grant of an Option
and set forth in the Option Agreement, an Option shall terminate immediately
upon the Participant’s termination of Service to the extent that it is then
unvested.  To the extent required by Applicable California Law, the Option shall
be exercisable after the Participant’s termination of Service to the extent it
is then vested only during the applicable time period determined in accordance
with this section (or such longer period specified in the Option Agreement and
thereafter shall terminate:

 

A.       Death or Disability.  If the Participant’s Service terminates because
of the death or Disability of the Participant, the Option, to the extent
unexercised and exercisable on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian,
legal representative, or other person who acquired the right to exercise the
Option by reason of the Participant’s death, as applicable) at any time prior to
the expiration of six (6) months after the date on which the Participant’s
Service terminated, but in any event no later than the date of expiration of the
Option (the “Option Expiration Date”).

 

B.       Other Termination of Service.  If the Participant’s Service terminates
for any reason, except for Disability or death, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated,





29

--------------------------------------------------------------------------------

 

 

may be exercised by the Participant at any time prior to the expiration of three
(3) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.

 

4.       Repurchase Provisions.  Unless otherwise provided by the Committee in
the grant of a Restricted Stock Award or RSU and set forth in the Agreement
memorializing the Award, if a Participant’s Service terminates for any reason,
whether voluntary or involuntary (including the Participant’s death or
Disability), then the Company shall have the option to repurchase for the cash
purchase price paid by the Participant any shares acquired by the Participant
which remain subject to restrictions as of the date of the Participant’s
termination of Service; provided, however, that with the exception of shares
acquired by an officer, a director or a consultant of the Company, the Company’s
repurchase option must lapse, to the extent required by Applicable California
Law, at the rate of at least twenty percent (20%) of the shares per year over
the period of five (5) years from the effective date of grant of the Award and
the repurchase option must be exercised, if at all, for cash or cancellation of
purchase money indebtedness for the shares within ninety (90) days following the
Participant’s termination of Service.  The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.

 

5.       Information.  To the extent required by Applicable California Law, at
least annually, copies of the Company’s balance sheet and income statement for
the just completed fiscal year shall be made available to each Participant.  The
Company shall not be required to provide such information to key employees whose
duties in connection with the Company assure them access to equivalent
information.

 

 

30

--------------------------------------------------------------------------------